



Exhibit 10.23


AGREEMENT NUMBER: 2015003


ADDENDUM #7


QUOTA SHARE REINSURANCE AGREEMENT


made between


OMEGA GENERAL INSURANCE COMPANY


(hereinafter referred to as the "Reinsured")


and


WYNDHAM INSURANCE COMPANY (SAC) LIMITED,


in respect of its Segregated Account AX (hereinafter referred to as the
"Reinsurer")


WHEREAS the Reinsured and the Reinsurer entered into a Quota Share Reinsurance
Agreement effective January 1, 2015 (the "Agreement");


WHEREAS the Agreement has been amended six times previously.


AND WHEREAS the Reinsured and the Reinsurer now desire to further amend the
Quota Share Reinsurance Agreement. This Addendum #7 to the Agreement (the
"Amendment") will take effect as of July 1, 2020.


In consideration of the covenants and agreements contained herein and for other
good and valuable consideration, receipt and sufficiency of which is
acknowledged, the parties agree as follows:


Amendment of Article 5, paragraph D


Effective July l, 2020, Article 8 of the Quota Share Reinsurance Agreement is
hereby deleted in its entirety, and the following shall be substituted in its
place:


D. In addition to the cash funding required under Article SA, the Reinsurer will
provide the Reinsured with a Reinsurance Security Agreement (the "RSA") in
compliance with Canadian regulations concerning unregistered reinsurance, in
substantially the form attached as Exhibit A, subject to any required changes of
the custodian. The amount of funds under the RSA will be maintained at the
greater of (a) $2 million and (b) 120% of unearned premium plus 20% of
outstanding losses including IBNR losses, as they appear in the books and
records of the Reinsured. All investment income generated by the funds in the
RSA will accrue to the benefit of the Reinsurer.


Counterparts
This Amendment may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement.


Ratification of Agreement
Except as expressly amended by this Amendment, the terms and conditions of the
Agreement remain in full force and effect and are hereby ratified by the
Parties.





--------------------------------------------------------------------------------









SIGNED this 19th day of December, 2019;
For the Reinsured, OMEGA GENERAL INSURANCE COMPANY


 
/s/ Matthew P. Cook

By: Matthew P. Cook, President + CEO




SIGNED this 19th day of December, 2019;
For the Reinsurer, WYNDHAM INSURANCE COMPANY (SAC) LIMITED, in respect of its
segregated account AX


 
/s/ Andrew McComb






